ON PETITION FOR REHEARING
PER CURIAM.
On petition for rehearing, appellees contend that this court erred in finding that the original jury verdict entered in this cause was not signed by the foreman of the jury and in support thereof cites to the page in the record which contains the Verdict Special Interrogatories signed by the foreman of the jury. In order to dispel any confusion, we wish to emphasize that on page two of our original opinion we pointed out that after the trial judge had made the necessary computations and set-offs based upon the answers to the special interrogatories and then informed the jury of the result thereof, the jury then refused to allow its foreman to sign this ultimate verdict.
Accordingly, the petition for rehearing is hereby denied.